     Case 1:19-cv-01619-NONE-HBK Document 12 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10   HARVEY EUGENE LARSON,                           Case No. 1:19-cv-01619-NONE-HBK
11                     Plaintiff,                    ORDER DENYING AS MOOT PLAINTIFF’S
                                                     MOTION FOR RETURN OF OBJECTIONS
12          v.                                       TO FINDINGS AND RECOMMENDATIONS
13   CARRASCO, Warden, and KINGS                     (Doc. No. 9)
     COUNTY,
14
                       Defendants.
15

16

17
            This matter is before the Court upon initial review of the case, which recently was
18
     reassigned to the undersigned on November 17, 2020. (Doc. No. 11). Plaintiff Harvey Eugene
19
     Larson, a state prisoner, initiated this action by filing a pro se civil rights complaint under 42
20
     U.S.C. § 1983 on November 8, 2019. (Doc. No. 1). Plaintiff concurrently moved to proceed In
21

22   Forma Pauperis (“IFP”). (Doc. 2).

23          On April 6, 2020, the court issued a Findings and Recommendations (“F&R”) that
24   Plaintiff’s motion to proceed IFP be denied.      (Doc. 5). The court concluded Plaintiff was
25
     ineligible to proceed IFP because, pursuant to 28 U.S.C. § 1915(g), he “had three or more actions
26
     dismissed as frivolous, as malicious, or for failing to state a claim upon which relief may be
27
     granted” and had not shown he was facing imminent danger. (Id.).
28
     Case 1:19-cv-01619-NONE-HBK Document 12 Filed 01/13/21 Page 2 of 2


 1            Plaintiff objected to the F&R on July 6, 2020. (Doc. 8). On July 10, Plaintiff filed the
 2   instant motion requesting to have his objection “returned because copy could not be made before
 3
     deadline.” (Doc. 9).      On September 22, 2020, the court adopted the F&R and ordered the
 4
     dismissal of Plaintiff’s action unless he paid the $400 filing fee within twenty-one days. (Doc.
 5
     10).     The court considered Plaintiff’s objections to the F&R but found they failed to
 6

 7   “meaningfully address the [F&R’s] reasoning.” (Id. at 2). By considering Plaintiff’s objections

 8   in upholding the F&R, the Court effectively rendered moot Plaintiff’s motion to return his

 9   objections because his objections were considered by the Court.
10
              The Court further notes that the twenty-one-day deadline to pay the $400.00 filing fee has
11
     long expired. In the September 22,2020 Order, the Court held Plaintiff’s failure to pay the filing
12
     fee would result in a dismissal of this action “without further notice.” (Doc. No. 10, ¶ 3). Thus,
13
     the Court will direct the Clerk to close this action and enter judgment as directed by the Court’s
14

15   September 22, 2020 Order.

16
              Accordingly, it is now ORDERED:
17
              1. Plaintiff’s Motion for Return of Objections to Findings and Recommendations (Doc.
18
                 9) is DENIED as moot.
19
              2. Pursuant to the Court’s September 22,2020 Order (Doc. No. 10, ¶ 3) this case is
20
                 dismissed, and the Clerk shall enter judgment and close this case.
21

22   IT IS SO ORDERED.
23

24   Dated:      January 13, 2021
                                                          HELENA M. BARCH-KUCHTA
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      2
